PTOL-303 Continuation Sheet
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, and 5-20 are pending Claims 3 and 4 are canceled. Claims 1, 2 and 5-20 are examined in accordance to the elected species. 

Action Summary
Claims 1, 2 and 4-20rejected under 35 U.S.C. 103 as being un-patentable over Burzynski et al., Drugs R&D 2004; 5 (6): 315-326 (cited as “Burzynski-1”) and Burzynski, Journal of cancer Therapy, 2015, 6, 1063-1074 (cited as “Burzynski-2”) and Moon et al., J Korean Neurosurg Soc. 2012 Feb; 51(2): 109–112 are maintained. 
Claims 1, 2, and 5-20 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 copending Application No. 16/622,230 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other are maintained. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2 and 4-20 remain rejected under 35 U.S.C. 103 as being un-patentable over Burzynski et al., Drugs R&D 2004; 5 (6): 315-326 (cited as “Burzynski-1”) and Burzynski, Journal of cancer Therapy, 2015, 6, 1063-1074 (cited as “Burzynski-2”) and Moon et al., J Korean Neurosurg Soc. 2012 Feb; 51(2): 109–112.

Burzynski-1 does not teach leptomeningeal disease associated with low grade glioma. 
Burzynski-2 teaches Antineoplastons A10 and AS2-1 (ANP) are synthetic derivatives of glutamine, isoglutamine and phenylacetic acid wherein A10 injections consist of a mixture of the sodium salts of phenylacetylglutamine (PG) and phenylacetylisoglutamine (isoPG) in a 4:1 ratio. AS2-1 is a mixture of phenylacetate sodium (PN) and PG in a 4:1 ratio, see lines 1-3 of the Introduction Section.
Moon et al. teaches leptomeningeal dissemination of tumor cells is frequently observed in terminal stage of malignant brain tumors, regardless of the primary origin. Occasionally, benign brain tumors, such as low-grade gliomas, spread to the subarachnoid space. Recently, report of leptomeningeal dissemination of low-grade glioma is increasing as reflecting the common use of diagnostic magnetic resonance imaging (MRI). It is known that approximately 5% of low-grade gliomas present with leptomeningeal dissemination at the time of diagnosis, and 7-10% of low-grade gliomas present with leptomeningeal dissemination at the time of disease progression, see page 109, left col, first para. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by Burzynski-1 to include patient with 
With respect to the amount of PG, IsoPG, and PN claimed, Burzynski-2 teaches Antineoplastons A10 and AS2-1 (ANP) are synthetic derivatives of glutamine, isoglutamine and phenylacetic acid wherein A10 injections consist of a mixture of the sodium salts of phenylacetylglutamine (PG) and phenylacetylisoglutamine (isoPG) in a 4:1 ratio. AS2-1 is a mixture of phenylacetate sodium (PN) and PG in a 4:1 ratio, see lines 1-3 of the introduction Section. Therefore, the ratio taught by Burzynski-2 would have been obvious over the claimed amount of PG, IsoPG, and PN. One would reasonably expect said ratio to fall within the scope of the amount of PG, IsoPG, and PN claimed.
	Applicant’s argument and Response to Applicant’s argument
Applicant argues Moon teaches that, while rare, "[o]ccasionally benign brain tumors . . . spread into the subarachnoid space." Moon at 109. Moon also teaches that leptomeningeal dissemination of tumor cells is found in cerebrospinal fluid (CSF). See, e.g., Moon at page 111. Accordingly, Page 679269520.1  PATENTAtty. Docket No. 085556-671811Via EFS WebMoon teaches that leptomeningeal disease does not occur in the brain, but rather in the CSF that occupies the subarachnoid space. One of skill in the art at the time of invention would appreciate that intravenous administration of a drug would not be effective in entering the CSF to treat leptomeningeal disease. For example, MD Anderson' In response, the Examiner finds Applicant’s argument not persuasive. While Moon et al. does not teach or suggest intravenous administration, Burzynski-1 clearly teaches intravenous administration of ANP to pediatric patient. Additionally, MD Anderson at page 1 may teach "[s]ince it's very hard for drugs to make it into the central nervous system, the chemotherapy is delivered intrathecally. However, again, Burzynski-1 clearly teaches intravenous administration of ANP to pediatric patient for treating low grade glioma. Moreover, Moon et al. teaches low-grade gliomas with dissemination to the leptomeninges have been occasionally reported in children, and have generally been associated with local recurrence. A 16-year-old boy sought evaluation for diplopia and gait disturbance. A brain magnetic resonance imaging (MRI) revealed pontine mass, which was proved to be fibrillary astrocytoma on biopsy, see Abstract. Therefore, a person skilled in the art would reasonably expect the method of Burzynski-1 to be effective for treating Leptomeningeal dissemination of a low-grade glioma with success. It is noted that low grade glioma is a central nervous system tumor. As such, the teaching of intravenous . 




Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 2, and 5-20 remain provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-20 copending Application No. 16/622,230 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant respectfully reserves the right to file a terminal disclaimer U.S. Patent No. 16/622,230, as deemed necessary, after an indication of allowable subject matter has been made. In response, the Examiner contends that there is no indication of allowable subject matter and as such, the revisited and modified double patenting rejection is maintained, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.